

113 HR 3162 IH: To amend the Black Lung Benefits Act to provide equity for certain eligible survivors, and for other purposes.
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3162IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Griffith of Virginia introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Black Lung Benefits Act to provide equity for certain eligible survivors, and for other purposes.1.Equity for certain eligible survivors(a)Rebuttable presumptionSection 411(c)(4) of the Black Lung Benefits Act (30 U.S.C. 921(c)(4)) is amended by striking the last sentence.(b)Continuation of benefitsSection 422(l) of the Black Lung Benefits Act (30 U.S.C. 932(l)) is amended by striking , except with respect to a claim filed under this part on or after the effective date of the Black Lung Benefits Amendments of 1981.(c)ApplicabilityThe amendments made by this section shall apply with respect to claims filed under part B or part C of the Black Lung Benefits Act (30 U.S.C. 921 et seq., 931 et seq.) after January 1, 2005, that were pending on or after March 23, 2010.2.Effective dateThe amendments made by this Act shall take effect on the date of enactment of any Act that repeals section 1556 of the Patient Protection and Affordable Care Act (Public Law 111–148).